¶47 (concurring in result) — I agree with the result the majority reaches in this case. I write separately in order to express my disagreement with the majority’s determination that sufficient evidence was presented at the pretrial hearing to justify admission of K.L.’s statements to Anne Johnson, Jason Barnes, and Perry Lomax as excited utterances. In my view, the State failed to produce sufficient independent corroboration of the startling event that led to K.L.’s excitement. The evidence, even viewed most favorably to the State, demonstrates only that K.L. appeared to be scared, upset, and in a heightened emotional state when she made the statements the State sought to introduce. Although the majority concedes that the bare words of the utterance do not corroborate the occurrence of a startling event, it concludes that evidence of the speaker’s excitement when the utterance is made is circumstantial evidence that corroborates the underlying startling event. Majority at 809-10.1 disagree, being of the opinion that such behavior indicates only excitement and does not tend to corroborate the cause of the excitement.
Alexander, C.J.
¶48 I reach the same result as the majority, however, because in my judgment the trial court’s error was rendered harmless by the unchallenged presentation of additional evidence, at trial, which did corroborate the startling event.
¶49 (concurring) — I agree with the dissent that a hearsay statement may not be admitted as an excited utterance without independent evidence of the startling event that caused the declarant’s excited reaction. However, I agree with the majority that other, independent evidence was available. In my view, the error in this case occurred when the trial court expressly refused the State’s *822attempt to introduce such evidence during the pretrial hearing. That error was corrected, however, when the corroborating evidence was presented at trial. Accordingly, I would affirm Henry Young’s conviction.